          Case 2:20-cv-00342-JFW-AFM Document 15 Filed 02/20/20 Page 1 of 2 Page ID #:66



            1 James Q. McDermott (SBN 192572)
                Max R. Engelhardt (SBN 310968)
            2 Jessica M. Wan (SBN 316389)
                FERGUSON CASE ORR PATERSON LLP
            3 1050 S. Kimball Road
              Ventura, California 93004
            4 Telephone:        (805) 659-6800
              Facsimile:        (805) 659-6818
            5 Email: jmcdermott@fcoplaw.com
                     mengelhardt@fcoplaw.com
            6        jwan@fcoplaw.com
            7 Attorneys for Defendant ADH BELPO,
                LLC
            8

            9
                                     UNITED STATES DISTRICT COURT
           10
                                   CENTRAL DISTRICT OF CALIFORNIA
           11

           12   ANTHONY BOUYER, an                      Case No. 2:20-cv-00342-JFW (AFMx)
                individual,
           13                                           DECLARATION OF LEAD TRIAL
                                   Plaintiff,           COUNSEL
           14
                      v.
           15
                ADH BELPO, LLC, a Nevada
           16   limited liability company; and DOES
                1-10, inclusive,
           17
                                   Defendants.
           18

           19

           20         I, Max R. Engelhardt, declare as follows:
           21         1.    I am over the age of eighteen and an attorney authorized to practice law
           22 in the State of California. I am an associate at the law firm of Ferguson Case Orr

           23 Paterson LLP, attorney for Defendant ADH BELPO, LLC, a Nevada limited liability

           24 company.

           25         2.    I submit this Declaration of Lead Trial Counsel pursuant to Paragraph
           26 3(a) of the Court’s Standing Order, filed on January 15, 2020.
           27         3.    I have registered as a CM/ECF user with the United States District
           28 Court. My email address is mengelhardt@fcoplaw.com.

                                                         1
2113550                          DECLARATION OF LEAD TRIAL COUNSEL
                                                                           Case 2:20-cv-00342-JFW-AFM Document 15 Filed 02/20/20 Page 2 of 2 Page ID #:67



                                                                            1         4.    I have read the Court’s Standing Order and the Local Rules.
                                                                            2         I declare under penalty of perjury under the laws of the State of California that
                                                                            3   the foregoing is true and correct. Executed this 20th day of February, 2020 in
                                                                            4   Ventura, California.
                                                                            5

                                                                            6
                                                                                                                              /s/ Max R. Engelhardt
                                                                            7                                                 Max R. Engelhardt
                                                                            8
                                                                                                                              Attorneys for Defendant ADH BELPO,
                                                                                                                              LLC
                                                                            9

                                                                           10

                                                                           11
                                    4550 E. Thousand Oaks Blvd, Ste 250
                                      Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                           12

                                                                           13

                                                                           14

                                                                           15
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                           16

                                                                           17

                                                                           18
                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26
                                                                           27

                                                                           28

                                                                                                                          2
       2113550                                                                                    DECLARATION OF LEAD TRIAL COUNSEL
